Judgments and orders reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event, on the ground that the verdict is against the weight of the evidence. All concur. (One judgment is for plaintiff against defendants Denniston and one judgment is for defendant Egeling for no cause of action, in an automobile negligence action. The order denies appellants’ motion for a new trial.) Present— Taylor, P. J., MeCurn, Love, Vaughan and Kimball, Jj. [See 274 App. Div. 851.]